 

Exhibit 10.1

 

second AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of November 1, 2018, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time
including Oxford in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”) and DURECT CORPORATION, a Delaware corporation with offices
located at 10260 Bubb Road, Cupertino, CA 95014 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of July 28, 2016 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of February 28, 2018, collectively, the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) modify the
repayment schedule and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.  

2.1Section 2.2 (Term Loans).  Section 2.2(b) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“(b) Repayment.  Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of the
Term Loans, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of the Term
Loans, any initial partial monthly interest payment otherwise due for the period
between the Funding Date of the Term Loans and the first Payment Date thereof.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule equal to thirty (30) months.  All unpaid principal and
accrued and unpaid interest with respect to the Term Loans is due and payable in
full on the Maturity Date.  The Term Loans may only be prepaid in accordance
with Sections 2.2(c) and 2.2(d).”

1

 

--------------------------------------------------------------------------------

 

 

2.2Section 2.5 (Fees).  New Section 2.5(f) is hereby added to the Loan Agreement
to read as follows:

“(f)Second Amendment Fee.A fully earned, non-refundable amendment fee of Nine
Hundred Thousand Dollars ($900,000.00) (the “Second Amendment Fee”) to be shared
between the Lenders pursuant to their respective Commitment Percentages due and
payable on the Second Amendment Effective Date;”

 

2.3Section 13.1 (Definitions).  The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:

“Amortization Date” is June 1, 2020.

“Key Person” is each of Borrower’s (i) President and Chief Executive Officer,
who is James E. Brown as of the Effective Date, and (ii) Chief Financial
Officer, who is Michael Arenberg as of the Second Amendment Effective Date.



“Maturity Date” is November 1, 2022.

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(i)for a prepayment made on or after the Funding Date of such Term Loan through
and including the first anniversary of the Second Amendment Effective Date, two
and one half percent (2.50%) of the principal amount of such Term Loan prepaid;

(ii)for a prepayment made after the date which is after the first anniversary of
the Second Amendment Effective Date through and including the second anniversary
of the of the Second Amendment Effective Date, one and one half percent (1.50%)
of the principal amount of such Term Loan prepaid; and

(iii)for a prepayment made after the second anniversary of the Second Amendment
Effective Date and prior to the Maturity Date, three-quarters of one percent
(0.75%) of the principal amount of such Term Loan prepaid.

“Second Amendment Effective Date” is November 1, 2018.

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

2

 

--------------------------------------------------------------------------------

 

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) the due execution and delivery to Collateral Agent of
the Corporate Borrowing Certificate attached hereto as Exhibit A, (iii)
Borrower’s payment of the Second Amendment Fee as required by Section 2.5(f) of
the Loan Agreement, and (iv) Borrower’s payment of all Lenders’ Expenses
incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

 

3

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

By: /s/ Colette H. Featherly

Name:Colette H. Featherly

Title:Senior Vice President

 

 

 

 

 

 

BORROWER:

 

DURECT CORPORATION



 

By:   /s/ Michael H. Arenberg

Name:   Michael H. Arenberg

Title:     Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]




 

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

Borrower:

DURECT CORPORATION

Date: November 1, 2018

Lenders

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

 

 

 

 

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.  

4.The following resolutions were duly and validly adopted by the the Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Collateral
Agent and Lenders may rely on them until Collateral Agent and each Lender
receives written notice of revocation from Borrower.

[Balance of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

Name

Title

Signature

Authorized to Add or Remove Signatories

 

 

 

☐

 

 

 

☐

 

 

 

☐

 

 

 

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further, that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from Lenders.

Execute Loan Documents.  Execute any loan documents Collateral Agent or any
Lender requires.

Grant Security.  Grant Collateral Agent and Lenders a security interest in any
of Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5.The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

 

By:  

 

 

Name:  

 

 

Title:  

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as


[print title]

of the date set forth above.

 

 

By:  

 

 

Name:  

 

 

Title:  

 

 